McKay, J.,
The above-named defendant is before the court on a waived hearing of three charges of violating The Vehicle Code of April 29, 1959, P. L. 58, viz., operating a motor vehicle without Pennsylvania operator’s license, without having a Pennsylvania registration and without having his vehicle inspected. He was arrested March 27, 1964, for the reason that he was operating his vehicle in the Borough of Mercer without Pennsylvania license and the other requirements above noted. The arresting officer testified that he had observed the car, a 1956 *578Plymouth Station Wagon, on various occasions for four or five months with only an Ohio registration.
Defendant testified that his permanent residence is with his parents in the City of Youngstown; that he is employed as a band instructor at Mercer High School five days a week, Monday through Friday, during which time he occupies a room on South Diamond Street in the Borough of Mercer; but that each Saturday and Sunday he is at his home in Youngstown and during the summer vacation, of course, he is not in Mercer.
This case comes within the provisions of a reciprocity agreement between the Commonwealth of Pennsylvania and the State of Ohio. The agreement provides that Pennsylvania is willing to grant full reciprocity to vehicles registered in other States when conspicuously displaying registration plates; that if a person works in Pennsylvania during the week and maintains living quarters in Pennsylvania and returns to his foreign State residence only on week ends, or on whatever other days of rest he has, Pennsylvania shall not require such person to obtain Pennsylvania registration. As to “professors,” the agreement provides that if a professor lives for more than 30 consecutive days in the year in Pennsylvania, he shall be required to obtain Pennsylvania registration for his vehicle.
It is obvious that by the terms of the reciprocity agreement, defendant is exempt from being required to have a Pennsylvania registration, operator’s license, and inspection certificate. Even if he were classified as a professor, he does not live in the State more than 30 consecutive days in the year, but only five days at any one time. Hence, he is not guilty.

Order

Now, May 11, 1964, it is ordered that defendant is found not guilty of the three charges above listed, and that the County of Mercer shall pay the costs.